NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Argued August 5, 2015
                                 Decided August 21, 2015

                                          Before

                              DIANE P. WOOD, Chief Judge

                              WILLIAM J. BAUER, Circuit Judge

                              DANIEL A. MANION, Circuit Judge

No. 14-3455

TARNCHE HULL,                                   Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Northern District of
                                                Illinois, Eastern Division.
      v.
                                                No. 13 C 1563
CITY OF CHICAGO, et al.
      Defendants-Appellees.                     Amy J. St. Eve,
                                                Judge.

                                        ORDER

         Tarnche Hull brought this civil-rights lawsuit after some Chicago police officers
arrested him on a warrant that named his brother, Latoine Hull. Latoine had previously
used Tarnche’s name and social security number as an alias, and Tarnche had
occasionally (though not recently) used Latoine’s identity. Tarnche was detained for a
little less than a week, but he was released after the mix-up came to light. He then sued
the three responsible police officers and the City of Chicago under 42 U.S.C. § 1983,
asserting claims of unreasonable seizure and detention in violation of the Fourth and
Fourteenth Amendments to the U.S. Constitution, and false imprisonment in violation of
state law. The district court granted summary judgment in favor of the defendants on all
No. 14-3455                                                                        Page 2

claims. We conclude that the undisputed facts show that the officers’ mistaken
identification was reasonable, and so we affirm the district court’s judgment.

                                            I

        Because this appeal comes to us from a grant of summary judgment, we present
the facts in the light most favorable to the opposing party, Tarnche. See Schlemm v. Wall,
784 F.3d 362, 364 (7th Cir. 2015). In October 2012 Chicago police officers Robert Brown
and Armando Garza were patrolling a neighborhood on the southeast side of Chicago.
They spotted a vehicle parked near a fire hydrant and approached it. Seated inside the
car were Tarnche (in the passenger seat) and a different brother, Antoine (in the driver’s
seat). They asked Antoine to produce his license; he handed over instead an Illinois state
identification card. Officer Brown then ordered the brothers out of the car and searched
them. During the search, he found Tarnche’s state ID card, which listed his name as
“Tarnche B. Hull.”

        Brown then contacted a police dispatcher to check both names. The dispatcher
replied that there was a “possible hit” for someone named Latoine E. Hull, that Latoine
used several aliases, but that the officers should not “search, detain, or arrest based
solely on” that record. Latoine was Antoine’s twin and Tarnche’s brother. A month
earlier, Latoine had failed to appear for a court date, and so a state judge had issued a
warrant for his arrest. The officers decided to allow Tarnche to leave the scene, but they
arrested Antoine based on the warrant for Latoine. An hour later, they released Antoine
when they determined that he was not the person named in the warrant.

       Brown and Garza then returned to the police station, where they conducted
additional computer searches for the two brothers they had encountered. Tarnche’s
criminal history contained no active arrest warrants, but it did show that he had used the
alias “Latoine Hull” on two occasions long ago—one in 1997, and the other in 2004.
Brown also pulled up on the computer the warrant for Latoine, along with the
accompanying report. The report stated that the target used as aliases nine different
names, ten birthdays, and two social security numbers. Two of those aliases were
“Tarnche Hull” and “Tarnche B. Hull.” Based on this research, Brown believed that
Tarnche was the person described by the arrest warrant. Physical traits reinforced his
view: the report indicated that the target was an African-American male; Tarnche’s ID
card said that he was 5’9”, and his criminal-history report said that he weighed 185
pounds. (Tarnche later admitted that on the day of his arrest he weighed 169 pounds.)
No. 14-3455                                                                          Page 3

       Later that night Tarnche went to the police station to retrieve his ID card. When
he arrived, Brown arrested him based on the warrant for Latoine, over Tarnche’s
repeated protests that there was no warrant for his arrest. Brown and Garza did,
however, continue checking police records for the names Tarnche and Latoine Hull.
They discovered that both the FBI number (a federally-assigned, unique identification
number generated from a record based on a person’s fingerprints) and state
identification number (SID—a similar number issued by the state) on Tarnche’s
criminal-history report matched the FBI and SID numbers on the report accompanying
the warrant for Latoine. In addition, the report with the warrant stated that the target
had tattoos on his left and right arms and a scar near his left upper arm or back. The
officers examined Tarnche and found similar identifying marks. The only difference was
that unlike the target, Tarnche had only one, not three, tattoos on his left arm.

       Once Tarnche was detained, Brown and Garza prepared an arrest report for him;
that report was approved by Valery Roytman, the watch commander that evening. More
than 24 hours after his arrest, Tarnche was transferred to the custody of the Cook County
Sheriff. Four days later he was released when an assistant state’s attorney realized the
mistake and told a state judge that Tarnche was not the intended target of the warrant.

        In the wake of these events, Tarnch sued unnamed police officers under 42 U.S.C.
§ 1983; he later amended his complaint to name Brown, Garza, Roytman, and the City.
He alleged false arrest, unreasonable detention, and a failure on Roytman’s part to verify
the validity of the arrest warrant independently, all in violation of the Fourth and
Fourteenth Amendments to the U.S. Constitution. He also raised a supplemental
state-law claim for false imprisonment.

        The district court granted summary judgment for the defendants on all counts. It
ruled that the arrest was lawful because the officers reasonably believed that Tarnche
was the target of the arrest warrant, that his detention was reasonable and supported by
probable cause, and that he could not prevail on his false-imprisonment claim because
the officers did not act willfully or wantonly, as required under the state tort immunity
act before local government employees may be found liable. Tarnche has appealed from
all of these rulings.

                                             II

       Tarnche first asserts that the district court erred by concluding that his arrest was
constitutional and that it was reasonable under the circumstances for the officers to
No. 14-3455                                                                              Page 4

mistake him for Latoine. Essentially, he criticizes the officers for not doing more to make
sure that they had the right man. He contends that because he was arrested in the
“unusually controlled environment” of the police station, where the officers had access
to computer resources that could prove that he was not the person named in the arrest
warrant, the officers’ mistake was not objectively reasonable.

        Tarnche is asking more of the police than they are required to deliver. When
police officers mistakenly arrest the wrong person based on a valid arrest warrant that is
supported by probable cause (and no one doubts that the warrant for Latoine met those
criteria), the arrest is constitutional as long as the mistake was reasonable. Hill v.
California, 401 U.S. 797, 802 (1971); Catlin v. City of Wheaton, 574 F.3d 361, 365 (7th Cir.
2009); Rodriguez v. Farrell, 280 F.3d 1341, 1345–46 (11th Cir. 2002). A mistake in
identifying the target of a warrant may be reasonable even when the arrestee has a name
and physical characteristics different from those of the real target. See Catlin, 574 F.3d at
365 n.4 (reasonable mistake to arrest person having different name from target’s but of
similar age, height, weight, when arrestee was driving similar motorcycle in area where
target was expected to be found); Tibbs v. City of Chi., 469 F.3d 661, 664 (7th Cir. 2006)
(reasonable mistake to arrest person having same name, race, sex as target of warrant
but different middle initials and 6-year age difference); Brown v. Patterson, 823 F.2d 167,
168–70 (7th Cir. 1987) (affirming dismissal for failure to state a claim of unlawful arrest
when officer arrested man whose name was the same as an alias used by the target);
Johnson v. Miller, 680 F.2d 39, 40‒41 (7th Cir. 1982) (affirming dismissal for failure to state
a claim where officers arrested woman with same name but different race as target of
warrant).

        Brown and Garza had a valid warrant for Latoine, and Latoine had previously
used Tarnche’s name, birthday, and social security number as an alias. Additionally, the
brothers resembled each other, even if they were not carbon copies: they were the same
race and height (5’9”), their weights were similar (165 and 169 pounds), and their hair
and eye colors (black, brown) matched. This was enough to support the reasonableness
of the arrest. The City also stresses the fact that after the arrest, the officers confirmed that
the FBI and SID numbers listed for Latoine in the warrant matched the numbers on
Tarnche’s criminal-history report. We do not rely, however, on this after-acquired
information.

       As we noted, Tarnche urges that the arrest could not have been reasonable based
only on the superficial investigation that the officers conducted. He insists that if the
officers had looked closely at his and his brothers’ criminal-history reports, they would
No. 14-3455                                                                           Page 5

have seen that the arrest that precipitated the issuance of the warrant for Latoine’s
failure to appear did not show up on Tarnche’s record. But once an officer establishes
probable cause to arrest, she has no constitutional duty to seek out exculpatory evidence
or to investigate further. See Baker v. McCollan, 443 U.S. 137, 145–46 (1979); Matthews v.
City of East St. Louis, 675 F.3d 703, 707 (7th Cir. 2012); Tibbs, 469 F.3d at 665.

       Tarnche finally argues that the district court should not have granted summary
judgment on his state-law false-imprisonment claim because he presented evidence that
Brown, Garza, and Roytman intentionally and willfully arrested him despite knowing
that he was not the target of the warrant. In order to show that their actions were “willful
and wanton,” Tarnche points to Brown’s use of profanity and threats when Tarnche told
him that he was not the right person. But probable cause is an absolute bar to a claim of
false imprisonment, see Hawkins v. Mitchell, 756 F.3d 983, 994 (7th Cir. 2014); Poris v. Lake
Holiday Prop. Owners Ass’n, 983 N.E.2d 993, 1007 (Ill. 2013), and here, as we already have
indicated, the police had probable cause to believe that Tarnche was Latoine.

       Because the undisputed facts thus show that Officers Brown and Garza made a
reasonable mistake by arresting Tarnche on the basis of the warrant for Latoine, and the
rest of Tarnche’s arguments cannot succeed when that is the case, we AFFIRM the
judgment of the district court.